LICENSING OF PSYCHOLOGISTS **** TITLE 59 Ohio St. 1971 1353 [59-1353], IS PART OF THE STATUTORY PROVISION OF 59 Ohio St. 1971 1351 [59-1351], ET SEQ., CREATING, CONTROLLING AND REGULATING THE PRACTICE OF PSYCHOLOGY IN THE STATE OF OKLAHOMA. IT IS THE INTENT OF SECTION 1353(D) TO ALLOW UNLICENSED INDIVIDUALS TO PERFORM PSYCHOLOGICAL SERVICES UNDER THE DIRECT SUPERVISION OF A LICENSED PSYCHOLOGIST, AFTER BOARD APPROVAL OF SUCH PERSON'S QUALIFICATIONS TO PERFORM SUCH SERVICES. THE INTENT OF ARTICLE IV WHICH IS A RULE ADOPTED BY THE BOARD, IS TO OUTLINE THE GUIDELINES FOR INDIVIDUALS SEEKING LICENSURE IN THE FIELD OF PSYCHOLOGY TO GAIN SUPERVISED EXPERIENCE FROM PRIVATE PRACTITIONERS. SAID RULE'S PURPOSE IS TO AID IN THE IMPLEMENTATION OF THE GENERAL STATUTORY PROVISIONS OF THE ACT CREATING THE STATE BOARD OF EXAMINERS OF PSYCHOLOGISTS.  QUESTION NO. 2 — DOES NOT PRESENT SUFFICIENT FACTS TO BASE A CONCLUSIVE ANSWER. ANY COMPLETE RESPONSE TO THIS QUESTION WOULD INVOLVE THE CREATION OF HYPOTHETICAL FACTUAL SITUATIONS AND ULTIMATELY ANSWERING PROSPECTIVE QUESTIONS. THE PROPER PROVINCE OF THIS QUESTION LIES WITH THE BOARD IN MAKING DETERMINATION OF APPROVAL FOR AN UNLICENSED INDIVIDUAL TO PERFORM PSYCHOLOGICAL SERVICES FOR A LICENSED PSYCHOLOGIST. ONCE APPROVAL HAS BEEN GRANTED BY THE BOARD, THE MATTER OF AN UNLICENSED INDIVIDUAL SELLING HIS SKILLS TO A LICENSED PSYCHOLOGIST BECOMES A QUESTION GOVERNED BY THE GENERAL LAW OF CONTRACT BETWEEN THE PARTIES.